 Case: 4:19-cr-00312-CDP Doc. #: 53 Filed: 08/07/19 Page: 1 of 1 PageID #: 326




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,               )
                                        )
               Plaintiff,               )
                                        )
         vs.                            )       Case No. 4:19 CR 312 CDP
                                        )
STEVEN V. STENGER,                      )
                                        )
               Defendant.               )

                                      ORDER

      IT IS HEREBY ORDERED that the sentencing in this matter will be

heard in Courtroom 3-North on Friday, August 9, 2019 at 1:30 p.m.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 7th day of August, 2019.
